Name: Commission Regulation (EEC) No 3800/86 of 12 December 1986 fixing, for 1987, the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/24 Official Journal of the European Communities 13, 12. 86 COMMISSION REGULATION (EEC) No 3800/86 of 12 December 1986 fixing, for 1987 , the quota for imports into Spain of pigmeat products from third countries and certain detailed rules for the application thereof products from third authorizations shall be as shown in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down the detailed rules concern ­ ing quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in particular Article 3 thereof, Whereas the initial quota for imports into Spain of pigmeat products from third countries is set out in the Annex to Commission Regulation (EEC) No 612/86 (2), as * amended by Regulation (EEC) No 1995/86 (3); whereas Article 3 of the said Regulation also lays down a minimum rate of progressive increases of the quota of 10 % ; whereas this increase still reflects market needs ; whereas the quota for 1987 should be fixed ; Whereas, to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), the effective import ­ ation of the goods ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the appli ­ cation of the quota ; Whereas this Regulation replaces certain provisions of Regulation (EEC) No 612/86 ; whereas for the sake of clarity the said Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants . The quota shall be staggered over the year as follows :  50 % during the period from 1 January to 30 June 1987,  50 % during the period from 1 July to 31 December 1987. ' 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods. Article 3 The minimum rate of progressive increase of the quotas shall be 10 % at the beginning of each year. The increase shall be added to each quota and the subse ­ quent increase shall be calculated on the basis of the total figure obtained. Article 4 The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than the 15th of each month, the following information on import authoriz ­ ations issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Article 5 Regulation (EEC) No 612/85 is hereby repealed . HAS ADOPTED THIS REGULATION : Article 1 The quota for 1987 that Spain may apply, pursuant to Article 77 of the Act of Accession, to imports of pigmeat (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 58, 1 . 3 . 1986, p. 38 . (3) OJ No L 171 , 28 . 6 . 1986, p. 26 . (&lt;) OJ No L 205, 3 . 8 . 1985, p. 5 . Article 6 This Regulation shall enter into force on 1 January 1987. 13 . 12. 86 Official Journal of the European Communities No L 352/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (tonnes) CCT heading No Description Quotafor 1987 01.03 All Live swine, of domestic species, other than pure-bred breeding animals T 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen 02.01 B II c) Offals of domestic swine, fresh, chilled or frozen \ 02.05 A and B Pig fat, free of lean meat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked 02.06 B Meat and edible meat offals of domestic swine, salted or in brine, dried or smoked &gt; 1 100 15.01 A Lard and other pig fat rendered or solvent-extracted 16.01 Sausages and the like, of meat offal or animal blood 1 16.02 A II Other prepared or preserved meat or meat offal containing liver other than goose or duck liver 16.02 Bill a) Other prepared or preserved meat or meat offal , not specified, containing meat or offals of domestic swine